DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 and February 07, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2, reference character(s) 207. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “203” and “205” has been used to designate both “front side” and “backside” (for example, see paragraphs [0051] line 2; [0056] line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 16 and 20 are objected to because of the following informalities: 
Claim 16, lines 1-2, “wherein the ESD clamp circuit is between the first diode and the second diode”, should be change to - - wherein the ESD clamp circuit is coupled between the first diode and the second diode - -.
Claim 20, line 4, “or the third node”, should be change to - - or [[the]] a third node - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 – 20 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Tzeng (US 2017/0194786 A1).

With regard to claim 17, Tzeng teaches a method of operating an electrostatic discharge (ESD) protection circuit ([0001] lines 1-2), the method comprising:
receiving a first ESD voltage ([0031] lines 1-2, “ESD positive pulse”) on a first node (Nd3 – Fig. 1) (see annotated figure below), the first ESD voltage ([0031] “ESD positive pulse”) being greater than a supply voltage (implicit) of a voltage supply (Vdd – Fig. 1), the first ESD voltage ([0031] lines 1-2) corresponding to a first ESD event (ESD positive pulse event);
turning on a first diode (130 – Fig. 1), thereby conducting a first ESD current ([0031] line 4, “ESD current”) from a first anode (130 anode – Fig. 1) of the first diode (130 – Fig. 1) to a first cathode (130 cathode – Fig. 1) of the first diode (130 – Fig. 1) ([0031] lines 1-6);
conducting the first ESD current ([0031] line4, “ESD current”) from the first cathode (130 cathode – Fig. 1) of the first diode (130 – Fig. 1) to a first signal tap (1st TR – Fig. 1) (see annotated figure below) of an ESD clamp circuit (150 – Fig. 1); and
discharging the first ESD current ([0031] line 4, “ESD current”) of the first ESD event by the ESD clamp circuit (150 – Fig. 1) ([0031] lines 1-6).
With regard to claim 18, Tzeng teaches all the limitations of claim 17, and further teaches discharging the first ESD current ([0031] line 4, “ESD current”) of the first ESD event by the ESD clamp circuit (150 – Fig. 1) comprises:
turning on the ESD clamp circuit (150 – Fig. 1) in response to the first ESD current being received at the first signal tap (1st TR – Fig. 1) (see annotated figure below) of the ESD clamp circuit (150 – Fig. 1) or a second node (Nd1 – Fig. 1) (see annotated figure below);
coupling the second node (Nd1 – Fig. 1) (see annotated figure below) to a third node (Nd3 – Fig. 1) (see annotated figure below) in response to the ESD clamp circuit turning (150 – Fig. 1) on;
conducting the first ESD current ([0031] line 4, “ESD current”) from the first signal tap (1st TR – Fig. 1) (see annotated figure below) to a second signal tap (2nd TR – Fig. 1) (see annotated figure below) of the ESD clamp circuit (150 – Fig. 1); and
conducting the first ESD current ([0031] line 4, “ESD current”) from the second signal tap (2nd TR – Fig. 1) (see annotated figure below) of the ESD clamp circuit (150 – Fig. 1) to a fourth node (GND – Fig. 1).
With regard to claim 19, Tzeng teaches all the limitations of claim 18, and further teaches receiving a second ESD voltage ([0031] lines 6-7, “ESD negative pulse”) on the first node (Nd3 – Fig. 1) (see annotated figure below), the second ESD voltage ([0031] “ESD negative pulse”) being greater than a reference supply voltage (implicit) of a reference voltage supply (GND – Fig. 1), the second ESD voltage ([0031] “ESD negative pulse”) corresponding to a second ESD event (ESD negative pulse event);
turning on a second diode (140 – Fig. 1), thereby conducting a second ESD current ([0031] line 9, “ESD current”) from a second anode (140 anode – Fig. 1) of the second diode (140 – Fig. 1) to a second cathode (140 cathode – Fig. 1) of the second diode (140 – Fig. 1);
conducting the second ESD current ([0031] line 9, “ESD current”) from the second cathode (140 cathode – Fig. 1) of the second diode (140 – Fig. 1) to the second signal tap (2nd TR – Fig. 1) (see annotated figure below) of the ESD clamp circuit (150 – Fig. 1); and
discharging the second ESD current ([0031] line 9, “ESD current”) of the second ESD event by the ESD clamp circuit (150 – Fig. 1) ([0031] lines 6-14).
With regard to claim 20, Tzeng teaches all the limitations of claim 19, and further teaches discharging the second ESD current ([0031] line 9, “ESD current”) of the second ESD event by the ESD clamp circuit (150 – Fig. 1) comprises:
turning on the ESD clamp circuit (150 – Fig. 1) in response to the second ESD current ([0031] line 9, “ESD current”) being received at the second signal tap (2nd TR – Fig. 1) (see annotated figure below) of the ESD clamp circuit (150 – Fig. 1) or a third node (Nd2 – Fig. 1) (see annotated figure below);
coupling the third node (Nd2 – Fig. 1) (see annotated figure below) to the second node (Nd1 – Fig. 1) (see annotated figure below) in response to the ESD clamp circuit (150 – Fig. 1) turning on;
conducting the second ESD current ([0031] line 9, “ESD current”) from the second signal tap (2nd TR – Fig. 1) (see annotated figure below) to the first signal tap (1st TR – Fig. 1) (see annotated figure below) of the ESD clamp circuit (150 – Fig. 1); and
conducting the second ESD current ([0031] line 9, “ESD current”) from the first signal tap (1st TR – Fig. 1) (see annotated figure below) of the ESD clamp circuit (150 – Fig. 1) to a fifth node (Vdd – Fig. 1).

    PNG
    media_image1.png
    645
    1140
    media_image1.png
    Greyscale

Tzeng (US 2017/0194786 A1) – Annotated Fig. 1

Allowable Subject Matter
Claim(s) 1 – 16 are allowed.

The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claims 1 and 9 are considered novel and unobvious in view of the prior art of record. The ESD art is often considered a narrow art, wherein often seemingly minor changes result in distinctions and many of the claimed components of the combination found within independent claims 1 and 9 can be found in the Prior Art. The closest prior art is considered to be Kutsukake (US 2019/0229112 A1).  
With regard to claim 1, Kutsukake teaches an electrostatic discharge (ESD) protection circuit (Fig. 1) ([0005] lines 1-3), comprising: a first diode (D2 – Fig. 1) in a semiconductor wafer (SUB – Fig. 4) ([0039] lines 4-5), and being coupled to an input output (IO) pad (10 – Fig. 1); a second diode (D1 – Fig. 1) in the semiconductor wafer (SUB – Fig. 3) ([0033] lines 3-5), and being coupled to the first diode (D2 – Fig. 1) and the IO pad (10 – Fig. 1); and an ESD clamp circuit (70 – Fig. 1), coupled to the first diode (D2 – Fig. 1) and the second diode (D1 – Fig. 1), the ESD clamp circuit (70 – Fig. 1).  
With regard to claim 9, Kutsukake teaches an electrostatic discharge (ESD) protection circuit (Fig. 1) ([0005] lines 1-3), comprising: a first diode (D2 – Fig. 1) in a semiconductor wafer (SUB – Fig. 4) ([0039] lines 4-5), and being coupled to a first pad (10 – Fig. 1); a second diode (D1 – Fig. 1) in the semiconductor wafer (SUB – Fig. 3) ([0033] lines 3-5), and being coupled to the first diode (D2 – Fig. 1) and the first pad (10 – Fig. 1); an internal circuit (90 – Fig. 1) coupled to the first diode (D2 – Fig. 1) and the second diode (D1 – Fig. 1); and an ESD clamp circuit (70 – Fig. 1), coupled to the first diode (D2 – Fig. 1) by a first node (Nd1 – Fig. 1) (see figure below) and coupled to the second diode (D2 – Fig. 1) by a second node (Nd1 – Fig. 1) (see figure below).

Examiner’s Note: “first signal tap region” and “second signal tap region” have been interpreted as is a well tap, and electrically couples well region 360 of substrate 320 to voltage supply node 104, and a signal tap region 352 is a substrate tap, and electrically couples well region 362 of substrate 320 to reference voltage supply node 106 (e.g., supply voltage VSS) (see PG Pub. paragraphs [0100] – [0102])

    PNG
    media_image2.png
    666
    1014
    media_image2.png
    Greyscale

Kutsukake (US 2019/0229112 A1) – Annotated Fig. 1

With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “an ESD clamp circuit in the semiconductor wafer, coupled to the first diode and the second diode, the ESD clamp circuit including a first signal tap region in the semiconductor wafer, the first signal tap region being coupled to a first voltage supply, the first diode being coupled to and configured to share the first signal tap region with the ESD clamp circuit.”
Claim(s) 2-8 are allowed by dependence on claim 1.

With regard to claim 9, in combination with other limitations of the claim, the cited prior art fails to teach “an ESD clamp circuit in the semiconductor wafer, coupled to the first diode by a first node and coupled to the second diode by a second node, the ESD clamp circuit including a first signal tap region coupled to a voltage supply, and a second signal tap region coupled to a reference voltage supply, wherein the first diode is coupled to and configured to share the first signal tap region with the ESD clamp circuit; and the second diode is coupled to and configured to share the second signal tap region with the ESD clamp circuit.”
Claim(s) 10-16 are allowed by dependence on claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Yoshioka (US 2018/0277633 A1) teaches a semiconductor integrated circuit includes a first conduction-type semiconductor region, a second conduction-type first impurity region, and a guard ring formed using a first conduction-type second impurity region so as to form a protection device of an electrostatic protection circuit. The first impurity region is formed inside the semiconductor region to have a rectangular planar structure with long and short sides. 
Bach (US 2009/0323234 A1) teaches an electronic circuit device is provided which comprises an electronic circuit unit, an ESD protection unit connected in parallel to the electronic circuit unit and configured to clamp a supply voltage of the electronic circuit unit, at least one input clamp unit configured to clamp input voltages applied at least one input terminal of the electronic circuit unit, and at least one ESD clamp provided at the at least one input terminal and configured to protect the electronic circuit unit against electrostatic discharges.
Lin (US 2015/0228770 A1) teaches a silicon-controlled rectifier (SCR) that includes a current path which couples an SCR anode to an SCR cathode. The current path includes a first vertical current path component coupled to the SCR anode, and a second vertical current path component coupled to the SCR cathode. A horizontal current path component includes a first well region and a second well region that meet at a junction lying along a first plane. The first and second well regions cooperatively span a distance between the first and second vertical current path components. The first and second vertical current path components mirror one another symmetrically about the first plane.
Shrivastava (US 2018/0219007 A1) teaches a silicon-controlled rectifier (SCR) in non-planar technology to provide a robust ESD protection in System on Chip employing non-planar technologies. The disclosed SCR incorporates wire or fin shaped nanostructures extending from p-type tap to cathode, from the cathode to anode, and from the anode to n-type tap to provide parallel trigger paths to prevent problem of current crowding at the base emitter junction that limits efficient turn-on in conventional SCRs. The proposed structure helps in offering lower trigger and holding voltage, and therefore very high failure currents. The disclosed SCR has sub-3V trigger and holding voltage to provide an efficient and robust ESD protection in SOCs. The proposed device also offers three times better ESD robustness per unit area. Further the proposed SCR has no added capacitive loading and is compatible with standard process flow and design rules.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836